Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 21, 2022

                                      No. 04-22-00512-CV

                   IN THE INTEREST OF M.S.M., K.C.M., AND C.C.M.

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
        Appellant W.M. appeals the trial court’s termination of his parental rights. Appellant
W.M.’s court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on
appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill her ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders procedures in appeal from order
terminating parental rights). In compliance with the procedure set out in Anders, appellant’s
attorney has shown that she sent a letter to appellant, which explained his right to review the
record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15,
2018, no pet.); In re R.R., 2003 WL 21157944, at *4. In the letter to Appellant W.M., counsel
stated that she had enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at
313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at *4.

        Counsel’s letter also advised Appellant W.M. that if he wished to review the appellate
record, he must file a motion in this court. Counsel also enclosed a form motion for this purpose.
See Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL
21157944, at *4. If Appellant W.M. wishes to access the appellate record, he must file his
motion in this Court on or before October 31, 2022.

        Further, if Appellant W.M. desires to file a pro se brief, we ORDER that he do so on or
before November 10, 2022. If appellant files a pro se brief, appellee may file a responsive brief
no later than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER
the motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending
further order of the court.
It is so ORDERED on October 21, 2022.
                                        PER CURIAM


ATTESTED TO: ________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT